Citation Nr: 0216159	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-04 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $4,016.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1953 to June 1955.  
He died in July 1983, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) in September 2000, which 
denied waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $4,016.


FINDINGS OF FACT

1.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the death 
pension overpayment in the amount of $4,016.

2.  Although the appellant's fault in creating the pension 
overpayment outweighs VA fault, recovery of the overpayment 
would cause undue financial hardship and defeat the purpose 
of death pension benefits.  Based on all factors, it would be 
inequitable for the VA to recover the death pension 
overpayment of $4,016 from the appellant. 


CONCLUSION OF LAW

There are no statutory bars to waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$4,016, and recovery of the debt would be against equity and 
good conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the veteran's widow) requests a waiver of 
recovery of a $4,016 overpayment of death pension benefits.  
With repect to this claim, the file shows adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

The appellant was awarded death pension benefits in 1984.  
The overpayment at issue pertains to several months of death 
pension benefits paid to her in 1999-2000.  Such overpayment 
was created when the VA learned that she was also receiving 
benefits from the Social Security Administration (SSA), in 
the monthly amount of $823, which she had not reported.  As a 
result, in July 2000, the RO retroactively adjusted the 
appellant's award, terminating VA death pension benefits 
effective in December 1999.  This resulted in an overpayment 
in the amount of $4,016, which represents the sum of her 
monthly pension benefits of $502 from December 1999 through 
July 2000.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that she had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

The COWC reasoned that the appellant had been told of the 
necessity of informing VA of any changes in income, to 
include SSA income, and that her failure to report SSA income 
was bad faith.  Further, the COWC noted prior instances in 
which she had under-reported her income, resulting in 
overpayments.  

The file documents that in July 1998, the appellant was sent 
a letter which informed her, among many other things, that 
she must inform VA if she began receiving SSA benefits, and 
that otherwise, an overpayment would be created which she 
would have to repay.  Again, in December 1999, she was told 
that she must inform VA if she began receiving SSA payments, 
or any other income.  Under these circumstances, the 
appellant was at fault in failing to report her SSA income.  

Nevertheless, the Board is of the opinion that her conduct 
did not rise to the level of bad faith.  Specifically, her 
lack of action is not shown to have been undertaken with 
intent to seek an unfair advantage, or with knowledge that 
the likely consequence would be a loss to the government.  In 
this regard, although she had at least two previous 
overpayments, she was self-employed at the time, and her 
income was variable.  The Board also finds it noteworthy that 
she promptly acknowledged receipt of the income, once 
informed by VA, and attempted to reduce the overpayment by 
requesting that her payments be terminated immediately.

Consequently, the Board concludes that the appellant's 
actions did not constitute bad faith, nor has fraud or 
misrepresentation been shown, and, therefore, waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $4,016 is not precluded by law.

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

As noted above, the appellant was substantially at fault in 
the creation of the overpayment, by failing to timely report 
her receipt of SSA income.  See 38 C.F.R. § 3.277(b).  
However, there was some VA fault.  Although she responded to 
the VA's proposal to terminate in early June 2000, requesting 
that benefits be stopped immediately, benefits were not 
terminated until after the July payment had been made.  
Nevertheless, these actions would only have potentially 
affected a small portion of the overpayment, and, on the 
whole, VA fault is minimized by the clear notification to her 
in December 1999 that she must report her SSA income.  
Therefore, the appellant's fault outweighs VA fault.

With respect to the element of undue financial hardship, 
financial status reports submitted by the appellant in 
September 2000 and November 2000 show that she had a 
bankruptcy discharge in early 1998.  She has few assets, such 
as a mobile home, a 1991 vehicle, and slightly more than $200 
in cash.  Her monthly expenses substantially exceed her 
monthly income.  Her sole reported source of income is her 
SSA benefits.  She was born in 1938 (currently 64 years old) 
and her potential for additional earned income is negligible.  
The overpayment represents nearly half of her annual income.  
Under such circumstances, the Board finds that financial 
hardship is present.  

Regarding the other elements of equity and good conscience, 
although there may be some unjust enrichment, recovery of the 
relatively large overpayment would defeat the purpose of the 
benefit, which is to help provide basic support for low-
income widows of veterans.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of death pension benefits in the amount of 
$4,016.  Accordingly, waiver of recovery of the death pension 
overpayment is granted.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $4,016 is granted. 


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

